Title: The American Commissioners to Sartine, 5 November 1778: résumé
From: American Commissioners,Franklin, Benjamin,Lee, Arthur,Adams, John
To: Sartine, Antoine-Raymond-Gualbert-Gabriel de


<Passy, November 5, 1778: We received your letter of the fifth of this month, but since the memoir concerning the French surgeon was omitted, we cannot give you an adequate answer. The United States has no official policy for prisoners in England. We have loaned small sums to those who have escaped English captivity to cover their expenses to French seaports. Except for modest funds put at Mr. Hartley’s disposal, we have sent no direct relief to those in England. We consider Frenchmen taken by the English on American ships as entitled to the same assistance as American-born seamen.>
